EXAMINER’S AMENDMENT

The application has been amended as follows: 
Claim 10:
A smart versatile node (“vnode”) that provides enhanced security and functionality by dynamically and mechanically re-purposing the vnode in response to changing Internet of Things (“IoT”) environmental conditions, the vnode comprising:
a universal data port configured to capture attributes of a target node;
a first memory bank;
a second memory bank;
a universal logical processing unit;
a first set of micro electro-mechanical moveable pins configured to move into:
an engaged position and mechanically establish an electronic communication pathway linking the first memory bank and the universal data port; and
a retracted position thereby mechanically severing the electronic communication pathway linking the first memory bank and the universal data port; and
a second set of micro electro-mechanical moveable pins configured to move into:
an engaged position and mechanically establish an electronic communication pathway linking the second memory bank and the universal data port; and
a retracted position thereby mechanically severing the electronic communication pathway linking the second memory bank and the universal data port;
wherein, the vnode is configurable such that:

the first set of micro electro-mechanical moveable pins are in the engaged position and the second set of micro electro-mechanical moveable pins are in the engaged position; or
the first set of micro electro-mechanical moveable pins are in the retracted position and the second set of micro electro-mechanical moveable pins are in the retracted position; and
wherein:
mechanically severing the electronic communication pathway linking the first memory bank and the universal data port secures data stored in the first memory
bank when the vnode transitions from a first secure operating environment to a first unsecure operating environment; [[and]]
mechanically severing the electronic communication pathway linking the second memory bank and the universal data port secures data stored in the second memory bank when the vnode transitions from a second secure operating environment to a second unsecure operating environment; and
the universal logical processing unit is configured to:
process the captured attributes of the target node and classify the target node as trusted or untrusted;
when the target node is trusted, instruct the first set of micro electro-mechanical moveable pins to move into the engaged position; and
when the target node is untrusted, instruct the second set of micro electro-mechanical moveable pins to move into the engaged position;
monitor its operating environment and determine that the vnode is in a safe or a hostile operating environment;
when the vnode is in a hostile operating environment, move the first set of micro electro-mechanical moveable pins into the retracted position and move the second set of micro electro-mechanical moveable pins into the retracted position, preventing nodes in the hostile operating environment from accessing data stored in either the first memory bank or the second memory bank;
when the vnode is in a safe operating environment move the first set of micro electro-mechanical moveable pins into the engaged position and move the second set of micro electro-mechanical moveable pins into the engaged position, enabling the sharing of the captured attributes of the target node with nodes in the safe operating environment.

Claims 11-13 are canceled.

	Claims 16-20 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior-art showed a system that operated in an IoT environment, utilizing smart nodes that capture environment data, shared environment data with other nodes, and based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH L GREENE/Primary Examiner, Art Unit 2452